Citation Nr: 1740774	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-18 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served in active duty service in the United States Army from July 1967 to August 1972.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was service connected for PTSD in March 2009, where he was assigned a rating of 30 percent, effective from October 14, 2008.  The 30 percent rating was appealed and the Board remanded the claim in August 2014 for additional development, which included providing a medical examination to the Veteran to assess the severity of his disability.  The examination was accomplished in October 2016, and the RO based on this examination increased the Veteran's rating to 50 percent, effective from August 12, 2008.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Initial Rating for PTSD

Although additional delay is regrettable, the Board finds that remand for an addendum opinion is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  

Here, the Veteran contends that he is entitled to an initial rating for his PTSD in excess of 50 percent.  He last underwent a VA examination for his service-connected PTSD in October 2016.  The record does not reflect, and neither the Veteran nor his representative has contended, that the Veteran's symptoms may have worsened since that October 2016 examination.  See, e.g., August 2017 Appellate Brief.  

However, the Board notes that the October 2016 VA examination, which lists the Veteran's PTSD symptoms and, notably, introduces for the first time on the record, suicidal ideation as a symptom of the Veteran's PTSD, does not discuss the frequency, severity, and duration of these symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (2013); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

For example, as to the suicidal ideation symptom, which is relevant to determining whether entitlement an initial rating for PTSD in excess of 50 percent is warranted, the examiner wrote, without any further explanation:  "He endorsed past hopelessness and thoughts of self-harm on a daily basis ('I don't want to do this anymore').  He denied current thought or intent to harm either himself or others."  October 2016 VA examination report, p. 9.

The Board finds that the examiner's opinion regarding the Veteran's suicidal ideation symptom is inadequate, as the statements do not explain when, in the past, and for how long the Veteran reportedly experienced suicidal ideation.  This missing information is particularly important here, as this opinion is where the symptom of suicidal ideation was introduced into the record for the first and only time.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  Thus, on remand, the RO should obtain an addendum opinion that discusses the frequency, severity, and duration of the Veteran's PTSD symptoms, so that the increased rating claim can be properly adjudicated.  See Vazquez-Claudio, 713 F.3d at 115; see also Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA medical records pertaining to the Veteran for the appeal period.

2. After Step 1 has been completed, provide the entire claims file (including this Remand decision) to the examiner who performed the October 2016 VA examination, and obtain from that examiner an addendum opinion.

If the examiner who performed the October 2016 VA examination is not available, then any appropriate medical professional may offer the opinion.  Regardless of who offers the opinion, if the examiner determines that an opinion may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination.

The examiner is requested to fully describe all symptomatology and functional deficits associated with the Veteran's PTSD.  This includes not just reporting the Veteran's PTSD symptoms, but also the frequency, severity, and duration, with which each of these symptoms occur.  

The examiner is specifically requested to clearly address and discuss the frequency, severity, and duration, with which the symptom of suicidal ideation occurred or occurs, and if it occurred in the past, then when and for how long it occurred (i.e., the dates of that time period).   

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

3. Thereafter, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



